Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered April 5, 1993, convicting defendant, after a jury trial, of criminal sale *22and possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was neither based on insufficient evidence nor against the weight of the evidence. Defendant’s business-like behavior and close connection with his codefendant clearly established that he was acting as a "steerer” (compare, People v Smith, 179 AD2d 355, lv denied 79 NY2d 953, with People v Rosario, 193 AD2d 445, lv denied 82 NY2d 708).
Evidence of an uncharged sale was properly received, with adequate although belated limiting instructions (see, People v Archibald, 211 AD2d 451). This bore on defendant’s accessorial liability, which was a significant issue notwithstanding his principal defense of mistaken identity (People v Carter, 77 NY2d 95, 107, cert denied 499 US 967), and on defendant’s intent to sell additional drugs in his constructive possession (People v Alvino, 71 NY2d 233, 245).
Expert testimony on the behavior of drug dealers was properly received (People v Kelsey, 194 AD2d 248).
Defendant’s contention that he was denied a fair trial by the court’s intrusion into the examination of witnesses is unpreserved (People v Charleston, 56 NY2d 886), and we decline to review it in the interest of justice. Were we to review it, we would find no prejudice because the questions of the Court were of a merely clarifying nature (see, People v Yut Wai Tom, 53 NY2d 44, 54-61).
Defendant’s contention that trial counsel was ineffective for failing to preserve issues that defendant now raises on appeal is without merit (see, People v Flores, 84 NY2d 184).
Defendant’s remaining contentions are unpreserved and without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Mazzarelli, JJ.